         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 1 of 13




      Marc Windtberg (SBN 024802)
 1    mw@wlawaz.com
 2    WINDTBERG LAW, PLC
      7600 North 15th Street, Suite 150
 3    Phoenix, AZ 85020
 4    Telephone: (602) 753-0706

 5    Farhad Novian (SBN 118129) (pro hac vice pending)
      farhad@novianlaw.com
 6    Joon Song (SBN 281391) (pro hac vice pending)
 7    joons@novianlaw.com
      NOVIAN & NOVIAN, LLP
 8    1801 Century Park East, Suite 1201
      Los Angeles, CA 90067
 9
      Telephone: (310) 553-1222
10    Facsimile: (310) 553-0222
11    Attorneys for Plaintiffs
12    Paragon Technology & Development, Inc.
      and Gatsby Enterprises, Inc.
13
14                       IN THE UNITED STATES DISTRICT COURT
15
                                        DISTRICT OF ARIZONA
16
      Paragon Technology & Development, Inc., a     Case No.:
17    Delaware corporation; Gatsby Enterprises,
      Inc., a California corporation,
18
                                                    COMPLAINT
19                        Plaintiffs,
                                                    (Jury Trial Demanded)
20           vs.
21    Jeff Swisher and Jane Doe Swisher, husband
      and wife; DOES 1 – 10,
22
                          Defendants.
23
24
           Plaintiffs PARAGON TECHNOLOGY & DEVELOPMENT, INC. (“Paragon”)
25
     and GATSBY ENTERPRISES, INC. (“Gatsby,” collectively with Paragon, “Plaintiffs”)
26


                                              -1-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 2 of 13




 1   hereby complain against Defendants JEFF SWISHER (“Jeff Swisher”), JANE DOE

 2   SWISHER, and DOES 1-10 as follows.

 3                                 NATURE OF THIS ACTION

 4          1.     This action arises from Jeff Swisher’s clandestine efforts to misappropriate

 5   highly confidential information relating to Paragon’s business operations. From late 2016

 6   to November 2018, Jeff Swisher was employed by Paragon, which entrusted him with

 7   uniquely sensitive confidential and proprietary information for the sole purpose of

 8   benefiting Paragon. The Parties entered into an employment agreement in which Jeff

 9   Swisher expressly acknowledged the confidential nature of such information and agreed

10   to refrain from divulging or using such information for any improper purpose. Such

11   agreements notwithstanding, Jeff Swisher deceptively and intentionally exposed

12   Paragon’s confidential information to third parties, established his own business to

13   directly compete with Paragon, and brazenly solicited Paragon’s clients and employees

14   in furtherance of his self-serving and unlawful objectives. On information and belief, Jeff

15   Swisher did so in collaboration with a cabal of individuals who sought to wrest control of

16   Paragon away from its owners by using any underhanded means possible.

17                                       THE PARTIES

18          2.     Plaintiff Paragon is a corporation incorporated under the laws of Delaware

19   and qualified to do business in California, with its principal place of business in Los

20   Angeles County, California.

21          3.     Plaintiff Gatsby is a corporation incorporated under the laws of California,

22   with its principal place of business in Los Angeles County, California.

23          4.     Jeff Swisher is currently a citizen of the state of Arizona, residing in

24   Maricopa County, Arizona.

25          5.     Plaintiffs are unaware of the true names and capacities of the defendants

26   named herein as Jane Doe Swisher and DOES 1 through 10, inclusive, whether individual,


                                                -2-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 3 of 13




 1   corporate, associates, or otherwise and therefore sue defendants by fictitious names.

 2   Plaintiffs will seek leave of court to amend this Complaint to set forth the true names and

 3   capacities of said defendants if and when the same has been ascertained. Plaintiffs are

 4   informed and believe and thereon allege that DOES 1 through 10, inclusive, and each of

 5   them, are responsible in some manner for the wrongful acts, occurrences, and/or

 6   omissions alleged herein and for the damages caused to Plaintiffs.

 7          6.      Plaintiffs are informed and believe, and thereon alleges, that each of the

 8   defendants designated as a DOE is responsible in some manner for the events and

 9   happenings herein referred to and caused damages thereby to Plaintiffs as herein alleged.

10   Plaintiffs are informed and believe, and on such information and belief allege, that each

11   defendant herein, in addition to acting for himself, itself and/or on his, her, or its behalf,

12   individually, is, and at all relevant times was, acting as the agent, servant, employee

13   and/or representative of and with the knowledge, consent and permission of each of the

14   remaining defendants and within the course, scope and authority of said agency, service,

15   employment and/or representation. Plaintiffs are further informed and believe, and on

16   such information and belief allege, that the acts and conduct of each such defendant was

17   fully ratified by each of the remaining defendants herein. Jeff Swisher and the defendants

18   designated as DOES 1-10 shall be referred to collectively as “Defendants” where

19   appropriate.

20          7.      Defendants Jeff Swisher and Jane Doe Swisher are, upon information and

21   belief, husband and wife. All actions taken by Jeff Swisher related hereto were taken to

22   benefit the marital community of Jeff Swisher and Jane Doe Swisher.

23                                JURISDICTION AND VENUE

24          8.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as

25   there is diversity of citizenship between the parties, and the amount in controversy

26   exceeds $75,000, exclusive of interest and costs.


                                                  -3-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 4 of 13




 1          9.     Venue is proper under 28 U.S.C § 1391(b)(2) because a substantial part of

 2   the events or omissions giving rise to the claims occurred in this district. In the

 3   alternative, venue is also proper under 28 U.S.C. § 1391(b)(3), as Jeff Swisher is subject

 4   to the court’s personal jurisdiction with respect to this action. Finally, venue is also proper

 5   due to a venue clause in the operative employment agreement.

 6                             BACKGROUND ALLEGATIONS

 7          10.    Paragon and Gatsby operate a platform for online adult content that helps

 8   thousands of independent contractor content creators earn livelihoods. Gatsby is a wholly

 9   owned subsidiary of Paragon.

10          11.    Jeff Swisher started working for Plaintiffs in or about November 2016.

11          12.    Jeff Swisher became acquainted with Todd Belfer (“Todd Belfer”), who is

12   a partner in To Be Limited Partnership (“TBL”), an Arizona limited partnership, along

13   with his father Harvey Belfer (“Harvey Belfer”), his mother Sandra H. Belfer, and his

14   sister Beth Belfer.

15          13.    TBL loaned funds to Plaintiffs starting April 2014 at usurious interest rates,

16   sometimes as high as 30%. TBL, through Harvey Belfer, had also made a series of threats

17   against Plaintiffs and Jude Hudson, warning Mr. Hudson of physical harm in case

18   Plaintiffs failed to make any loan repayments. Indeed, TBL engaged in a practice of

19   obtaining equity in Paragon as additional consideration for its loans, or else as a

20   “sweetener” after loans were made.

21          14.    Plaintiffs moved to Los Angeles in or about October 2017. Jeff Swisher

22   and a fellow employee, James Power (“James Power”), moved with Paragon to Los

23   Angeles in or about Spring 2018. Jeff Swisher and James Power were both former

24   Marines and friends before they started working at Paragon, and they rented an apartment

25   together in Los Angeles during this time. James Power had introduced Jeff Swisher to

26   Jude Hudson and to Paragon.


                                                  -4-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 5 of 13




 1          15.    While both Jeff Swisher and James Power had been good employees who

 2   did their work in a competent and timely manner, James Power started to adopt more of

 3   an aggressive, abrasive attitude toward the Hudsons and other of Plaintiffs’ employees.

 4   This unprofessional and demeaning behavior directly led to one Paragon employee’s

 5   quitting, and led to other employees threatening to quit.

 6          16.    Around this time, TBL had started to summon Mr. Hudson back to Arizona

 7   more frequently for business meetings. TBL had also introduced Mr. Hudson to Robert

 8   Lunny (“Robert Lunny”), who was billed as a consummate financial/business wizard who

 9   could assist Plaintiffs with the financial and operational aspects of their business. TBL

10   started to relentlessly promote Robert Lunny to Plaintiffs and demanding he be installed

11   as chief financial officer and chief operating officer of Paragon.

12          17.    By October 2018, James Power had become extremely disruptive, and his

13   aggressive behavior culminated in a verbal altercation with Mr. Hudson at the workplace

14   that month.

15          18.    At or about 4:19 pm on Wednesday, October 31, 2018, Jeff Swisher and

16   James Power announced that they would be moving back to Arizona on or about Saturday,

17   November 3, 2018 to work remotely for Plaintiffs. They told Mr. Hudson that they were

18   “doing what is best for the company.” Such an action was never contemplated nor

19   approved by the Hudsons—the owners, officers, and directors of Plaintiffs, and Jeff

20   Swisher and James Power’s employers.

21          19.    Indeed, Jeff Swisher and James Power had already made all arrangements

22   to move back to Arizona by the time they announced to Plaintiffs they would be working

23   remotely: for instance, they had hired a moving truck and had already packed up their

24   apartment, and had given Plaintiffs notice on Wednesday, October 31, 2018 so Plaintiffs

25   would not have enough time to respond. On information and belief, these actions indicate

26   that Jeff Swisher and James Power had given notice of their intent to break their lease at


                                                 -5-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 6 of 13




 1   their apartment weeks or months in advance.

 2          20.    Mr. Hudson was alarmed at their behavior, and Paragon retained counsel to

 3   look into Jeff Swisher and James Power’s actions.

 4          21.    Mr. Hudson’s alarm was, unfortunately, not misplaced. Plaintiffs learned

 5   that Jeff Swisher and James Power had set up an Arizona limited liability company in

 6   October 2018, unbeknownst to Plaintiffs, called “4th Power Technology LLC” (Arizona

 7   Entity ID Number 1912085) engaged in “professional, scientific, and technical services.”

 8          22.    Jeff Swisher and James Power were key employees for Plaintiffs. Jeff

 9   Swisher was handling artist payouts, and James Power was handling operations for

10   Plaintiffs. Therefore, they exerted outsize influence and power on Plaintiffs. Should they

11   have refused, for any reason, to obey the Hudsons, they could have crippled Paragon by

12   ensuring the business came to a standstill and Paragon’s artists were not paid, which

13   would have completely destroyed Paragon’s reputation in the industry.

14          23.    On information and belief, Jeff Swisher, James Power, Todd Belfer, Harvey

15   Belfer, and Robert Lunny coordinated with each other to wrest control of Paragon from

16   the Hudsons. Jeff Swisher and James Power were key to this scheme because they had

17   insider information by virtue of their employment with Plaintiffs: information they passed

18   on to this group.

19          24.    On information and belief, Jeff Swisher used his position of responsibility

20   and trust in Paragon to take confidential information (such as but not limited to financials,

21   business plans, and customer lists) which he then passed on to his co-conspirators.

22          25.    Todd Belfer and Harvey Belfer, through the promissory notes and equity

23   held by TBL, had imposed draconian loan terms and interest, which made it extremely

24   difficult for Plaintiffs to repay their loans and increased the possibility of a default. Such

25   default would entitle TBL to take over the company. Jeff Swisher and James Power had

26   the control to stop payments and cripple the company so that it would not be able to make


                                                  -6-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 7 of 13




 1   its loan payments to TBL. Robert Lunny would be able to come in and “flip” the

 2   company, positioning it for a quick sale. Jeff Swisher and James Power would then run

 3   a carbon copy of Plaintiffs’ business using 4th Power Technology LLC in Arizona, using

 4   Plaintiffs’ trade secrets, processes, and goodwill.

 5          26.     Fortunately for Plaintiffs, the conspiracists mistimed their plot to take over

 6   the company because they failed to consider or appreciate the fact that Plaintiffs still had

 7   loyal and competent employees who could run operations and make artist payouts. The

 8   conspiracists also assumed Plaintiffs would not put all the dots together and identify Jeff

 9   Swisher and James Power as “moles” or “inside agents.”

10          27.     Jeff Swisher and James Power were terminated for cause in the nick of time,

11   on or about November 2, 2018.

12                                FIRST CLAIM FOR RELIEF:

13                BREACH OF CONTRACT (EMPLOYMENT AGREEMENT)

14            (BY PARAGON AGAINST JEFF SWISHER AND DOES 1 – 10)

15          28.     Plaintiffs reallege and incorporate by reference the prior and subsequent

16   paragraphs of this Complaint.

17          29.     Paragon and Jeff Swisher entered into a written contract—the Jeff Swisher

18   Employment Contract (the “Employment Agreement”)—effective September 14, 2018.

19          30.     In connection with, and for the sole purpose of limited use during Jeff

20   Swisher’s employment, Paragon provided Jeff Swisher with certain highly confidential

21   and proprietary information expressly defined under the Employment Agreement.

22          31.     Upon information and belief, Jeff Swisher deliberately divulged, disclosed,

23   revealed, misappropriated, reported and/or used this confidential information in an

24   attempt to harm Paragon and take over the company with his co-conspirators.

25          32.     Specifically, upon information and belief, Jeff Swisher divulged such

26   confidential information to third-party individuals and competitors including, but not


                                                  -7-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 8 of 13




 1   limited to, Todd Belfer, Harvey Belfer, Robert Lunny, and TBL.

 2          33.    Though his conduct as set forth above, Jeff Swisher materially breached

 3   Section 2 of the Employment Agreement, which expressly required that he keep all

 4   confidential information absolutely confidential and protect its release to any

 5   unauthorized third parties.

 6          34.    In addition, Jeff Swisher materially breached Section 3 of the Employment

 7   Agreement, which prohibited him, during the term of his employment with Paragon and

 8   for twelve months after the expiration of that term, from engaging in any business that is

 9   in competition with Paragon. Jeff Swisher’s breach of this section is evidenced, for

10   instance, by Jeff Swisher being a member of 4th Power Technology LLC in Arizona and

11   collaborating with James Power, Harvey Belfer, Todd Belfer, Robert Lunny, and TBL.

12          35.    On information and belief, Jeff Swisher also breached Section 4 of the

13   Employment Agreement by soliciting and inducing other employees—for instance, James

14   Power—to leave Paragon’s employ, and by taking steps to interfere with or disrupt

15   Paragon’s relationship with its other employees and its independent contractor artists.

16          36.    Paragon performed all of its obligations under the Employment Agreement.

17          37.    Jeff Swisher was not excused from any performance or his obligations

18   under the Employment Agreement.

19          38.    As a proximate result of Jeff Swisher’s material breaches of the

20   Employment Agreement, Paragon has suffered damages and continues to suffer damages

21   in an amount to be determined according to proof at trial but no less than $1,000,000.00.

22          39.    In light of Jeff Swisher’s material breaches, Paragon continues to suffer

23   irreparable harm for which there is no adequate remedy at law. Accordingly, in addition

24   to damages, Paragon is entitled to specific performance, including without limitation, an

25   injunction precluding the continued use of Paragon’s proprietary and confidential

26   information and trade secrets disclosed to Jeff Swisher while he was employed by


                                                -8-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 9 of 13




 1   Paragon.

 2                             SECOND CLAIM FOR RELIEF:

 3    MISAPPROPRIATION OF TRADE SECRETS UNDER ARIZONA UNIFORM

 4    TRADE SECRETS ACT, ARIZONA REVISED STATUTES § 44-401, ET SEQ.

 5           (BY PLAINTIFFS AGAINST JEFF SWISHER AND DOES 1 – 10)

 6          40.    Plaintiffs reallege and incorporate by reference the prior and subsequent

 7   paragraphs of this Complaint.

 8          41.    Jeff Swisher misappropriated—by acquisition, use, and unlawful disclosure

 9   of Plaintiffs’ confidential and proprietary information, including trade secrets—in

10   violation of Arizona Revised Statutes section 44-401, et seq.

11          42.    Plaintiffs have invested substantial time, money, and other resources to

12   develop its trade secrets and proprietary information. Such trade secrets and proprietary

13   information (“Trade Secrets”) include, without limitation, price lists, product costs,

14   margins, pricing structure, marketing plans, promotional campaigns, business plans(s),

15   financial projections, lead generation techniques, contractors, and other information

16   disclosed or submitted, orally, in writing, or by any other media, to the recipient. These

17   Trade Secrets have never been disclosed to the public.

18          43.    These Trade Secrets consist of information not generally known to the

19   public and have independent economic value: for instance, business development and

20   expansion considerations and plans, revenue and performance information, business

21   histories for Paragon’s users and contractors, and the preferences and needs of each user,

22   among other protected information.

23          44.    The Trade Secrets are directly related to the Paragon’s business.

24          45.    The Trade Secrets are of significant value to Paragon because they are not

25   publicly known. Jeff Swisher only acquired Paragon’s trade secrets and proprietary

26   information because of Jeff Swisher’s prior employment and relationship with Paragon.


                                                -9-
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 10 of 13




 1          46.    Upon information and belief, Jeff Swisher used and disclosed the Trade

 2   Secrets improperly and wrongfully, in violation of Jeff Swisher’s contractual obligations

 3   to Paragon under the Employment Agreement.

 4          47.    Plaintiffs took reasonable efforts to maintain the confidentiality of the

 5   Trade Secrets by, for instance, repeatedly reinforcing the proprietary and secret nature of

 6   its inventions, research, product or service ideas or plans, business plans, services,

 7   development plans, customer lists, licenses, among other information. In particular, the

 8   Trade Secrets were only disclosed to employees, such as James Power, who needed access

 9   to the information in order to further Plaintiffs’ business. In addition, Paragon required

10   anyone given access to Trade Secrets to sign various agreements containing

11   confidentiality provisions, such as the Employment Agreement.

12          48.    Nevertheless, at some point in 2018, prior to Jeff Swisher’s termination of

13   employment, Jeff Swisher misappropriated the Trade Secrets and proprietary information

14   by, among other things, using the confidential information to solicit Plaintiffs’ employees,

15   create a competing business, and assist his co-conspirators to take over the business.

16          49.    Jeff Swisher’s misappropriation of the Trade Secrets as detailed above was

17   committed without Plaintiffs’ knowledge or permission and contrary to various

18   agreements.

19          50.    Upon information and belief, Defendants have been unjustly enriched by

20   Jeff Swisher’s misappropriation of the Trade Secrets by, for instance, using this

21   information to compete with Paragon and to create a scheme to wrest control of the

22   company away from the Hudsons.

23          51.    Jeff Swisher’s actions constitute misappropriation of trade secrets under

24   Arizona Revised Statutes section 44-401, et seq.

25          52.    Plaintiffs have suffered, and will continue to suffer, irreparable harm as a

26   result of Jeff Swisher’s ongoing misappropriation of their Trade Secrets.


                                                - 10 -
         Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 11 of 13




 1          53.    Jeff Swisher’s use and acquisition of the Trade Secrets were a substantial

 2   factor in causing harm to Plaintiffs and causing Defendants to be unjustly enriched.

 3          54.    Plaintiffs have suffered significant monetary damages resulting from the

 4   theft and misappropriation of its trade secrets and proprietary information in an amount

 5   to be quantified at trial, but no less than $1,000,000.00.

 6          55.    Plaintiffs allege that in so doing and committing the despicable acts set forth

 7   above, Defendants acted with fraud, malice, ill will, and with the intent and design of

 8   harming Plaintiffs, for which Plaintiffs are entitled to an award of exemplary damages

 9   against Defendants pursuant to Arizona Revised Statutes section 44-403 in the amount of

10   twice the actual damages awarded, as well as attorneys’ fees under Section 44-404.

11                                      PRAYER FOR RELIEF

12          Wherefore, Plaintiffs pray for relief and judgment against Defendants, as follows:

13          1.     For compensatory damages, in an amount to be proven at trial but above the

14                 jurisdictional limit.

15          2.     For special damages, in an amount to be proven at trial.

16          3.     For exemplary damages, in an amount to be proven at trial.

17          4.     For injunctive relief enjoining Jeff Swisher from continuing to breach his

18                 contracts with Plaintiffs, using or otherwise exploiting Plaintiffs’

19                 confidential information, or otherwise engaging in any further acts of unfair

20                 competition.

21          5.     For attorneys’ fees.

22          6.     For interest.

23          7.     For costs of suit.

24          8.     For such other relief as the Court may deem just and appropriate.

25
26


                                                 - 11 -
     Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 12 of 13




       DATED: March 4, 2021         WINDTBERG LAW, PLC
 1
 2                                  By:       /s/ Marc Windtberg
                                              MARC WINDTBERG
 3                                            7600 N. 15th Street, Suite 150
 4                                            Phoenix, AZ 85020

 5                                            FARHAD NOVIAN
                                              JOON SONG
 6                                            NOVIAN & NOVIAN, LLP
 7                                            1801 Century Park East, Suite 1201
                                              Los Angeles, CA 90067
 8
                                              Attorneys for Plaintiffs PARAGON
 9
                                              TECHNOLOGY & DEVELOPMENT,
10                                            INC. and GATSBY ENTERPRISES,
                                              INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                     - 12 -
        Case 2:21-cv-00374-DWL Document 1 Filed 03/04/21 Page 13 of 13




 1
                             DEMAND FOR JURY TRIAL
 2         Plaintiffs PARAGON TECHNOLOGY & DEVELOPMENT, INC. and GATSBY
 3   ENTERPRISES, INC. hereby demand a jury trial in this action.
 4         Dated this 4th day of March, 2021.
 5
                                                  WINDTBERG LAW, PLC
 6
 7
 8                                                By /s/ Marc Windtberg
                                                      Marc Windtberg
 9                                                    7600 N. 15th Street, Suite 150
10                                                    Phoenix, Arizona 85020

11                                                    FARHAD NOVIAN
12                                                    JOON SONG
                                                      NOVIAN & NOVIAN, LLP
13                                                    1801 Century Park East, Suite 1201
                                                      Los Angeles, CA 90067
14
15                                                    Attorneys for Plaintiffs PARAGON
                                                      TECHNOLOGY & DEVELOPMENT,
16                                                    INC. and GATSBY ENTERPRISES,
                                                      INC.
17
18
19
20
21
22
23
24
25
26


                                                -1-
